


117 SRES 241 IS: Recognizing widening threats to freedom of the press and free expression around the world, and reaffirming the vital role that a free and independent press plays in informing local and international audiences about public health crises, countering misinformation and dis­in­for­ma­tion, and furthering discourse and debate to advance healthy democracies in commemoration of World Press Freedom Day on May 3, 2021. 
U.S. Senate
2021-05-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III
117th CONGRESS
1st Session
S. RES. 241
IN THE SENATE OF THE UNITED STATES

May 26, 2021
Mr. Menendez (for himself, Mr. Rubio, Mr. Cardin, Mr. Coons, Mr. Kaine, Mr. Markey, Mr. Merkley, Mr. Schatz, Ms. Cantwell, Mr. Van Hollen, Mr. Casey, Mr. Cramer, and Mr. Boozman) submitted the following resolution; which was referred to the Committee on Foreign Relations

RESOLUTION
Recognizing widening threats to freedom of the press and free expression around the world, and reaffirming the vital role that a free and independent press plays in informing local and international audiences about public health crises, countering misinformation and dis­in­for­ma­tion, and furthering discourse and debate to advance healthy democracies in commemoration of World Press Freedom Day on May 3, 2021. 


Whereas Thomas Jefferson, who championed the necessity of a free press for a thriving democratic society, wisely declared, Our liberty depends on the freedom of the press, and that cannot be limited without being lost.; Whereas Article 19 of the United Nations Universal Declaration of Human Rights, adopted in Paris on December 10, 1948, states, Everyone has the right to freedom of opinion and expression; this right includes freedom to hold opinions without interference and to seek, receive and impart information and ideas through any media and regardless of frontiers.;
Whereas, in 1993, the United Nations General Assembly proclaimed the third day of May of each year to be World Press Freedom Day— (1)to celebrate the fundamental principles of freedom of the press;
(2)to evaluate freedom of the press around the world; (3)to defend the media against attacks on its independence; and
(4)to pay tribute to journalists who have lost their lives while working in their profession; Whereas the Daniel Pearl Freedom of the Press Act of 2009 (Public Law 111–166) expanded the examination of the freedom of the press around the world in the annual Country Reports on Human Rights Practices published by the Department of State;
Whereas, on December 18, 2013, and December 18, 2019, the United Nations General Assembly adopted Resolution 68/163 and Resolution 74/157, respectively, on the safety of journalists and the problem of impunity, unequivocally condemning all attacks on, and violence against, journalists and media workers, including torture, extrajudicial killing, enforced disappearance, arbitrary detention, and intimidation and harassment in conflict and nonconflict situations; Whereas the First Amendment to the United States Constitution and various State constitutions protect freedom of the press in the United States;
Whereas the United States Government has used the Global Magnitsky Human Rights Accountability Act (subtitle F of title XII of Public Law 114–328) to place targeted visa and economic restrictions on individuals, including for their roles in the targeted killings of journalists; Whereas, in an effort to combat attacks against journalists, Secretary of State Antony J. Blinken recently announced a new policy allowing the Department of State to impose visa restrictions on individuals who, acting on behalf of a foreign government, are believed to have been directly engaged in serious, extraterritorial counter-dissident activities, including those that suppress, harass, surveil, threaten, or harm journalists, activists, or other persons perceived to be dissidents for their work;
Whereas the 2021 World Press Freedom Index, compiled by Reporters Without Borders, warns that the COVID–19 pandemic illustrates the negative factors threatening the right to reliable information and amplifies the many crises that threaten media freedom and pluralism; Whereas the Freedom in the World 2021 report, published by Freedom House, noted that 2020 was an especially hazardous year for democracy, during which less than 20 percent of the world’s population [then lived] in a Free country, the smallest proportion since 1995;
Whereas, according to the Committee to Protect Journalists— (1)at least 30 journalists were killed in 2020, 21 of whom were singled out in retaliation for their work, an increase from 10 murders in 2019;
(2)Mexico, Afghanistan, and the Philippines had the most retaliatory killings in 2020; (3)at least 274 journalists were behind bars in relation to their work on December 1, 2020, marking the fifth consecutive year that at least 250 journalists were imprisoned globally;
(4)China, Turkey, Egypt, and Saudi Arabia were responsible for nearly half of all jailed journalists worldwide; (5)journalists around the world have been targeted by sophisticated spyware products that pose a severe risk to their safety and the safety of their sources; and
(6)the world’s most censored countries include Eritrea, North Korea, Turkmenistan, Saudi Arabia, China, Vietnam, Iran, Equatorial Guinea, Belarus, and Cuba; Whereas the Government of China has unleashed an onslaught of attacks on press freedom in China and Hong Kong, including through—
(1)state-sponsored censorship and disinformation campaigns limiting access to information about the novel coronavirus, including through its censorship of virus-related keywords on social media platforms; (2)attacks on press freedom in Hong Kong, including the passage of the National Security Law, which poses an existential threat to the city’s tradition of press freedom, and the arrest and subsequent conviction of Jimmy Lai, owner of Hong Kong’s largest media outlet, Apple Daily, and an outspoken democracy advocate;
(3)arrests or other repressive actions against independent journalists and others in mainland China attempting to share uncensored news or opinion about the COVID–19 outbreak, including the detention of citizen journalist Chen Qiushi, who remains incommunicado; and (4)the detention of journalists critical of the Government of China, including Chen Jieren, who was sentenced to 15 years in 2020, following 2 years of incommunicado detention, after blogging about allegations of corrupt local officials;
Whereas Afghanistan remains one of the most dangerous countries for journalists, with— (1)militant groups targeting at least 4 journalists for murder in retaliation for their work in 2020; and 
(2)at least 4 media workers killed in early 2021; Whereas Belarus has witnessed sweeping attacks against the press since Alexander Lukashenka’s fraudulent election in August 2020, where since the beginning of 2020, nearly 550 journalists and media workers have been harassed, assaulted, imprisoned, or otherwise retaliated against for their work, including—
(1)Katsiaryna Barysevich, a physician, and Artsyom Sarokin, a journalist, who were respectively charged with 6 months and 2 years in a penal colony (on charges of disclosing medical data and instigating a crime, respectively) for disclosing information about a protestor who was killed during a crackdown on demonstrations against President Lukashenka; (2)Katerina Borisevich, a journalist charged with 6 months in prison after contradicting official statements about the cause of death of a protester; and
(3)Katsiaryna Andreyeva and Daria Chultsova, journalists sentenced to 2 years in prison (on charges of violating public order) for filming live coverage of the violent dispersal of a protest against President Lukashenka; Whereas Reporters Without Borders asserts that press freedom in [Burma] has been set back ten years in ten days after the February 2021 military coup, during which—
(1)at least 40 journalists were arrested, including BBC journalist Aung Thura and Associated Press journalist Thein Zaw; (2)media workers were forced into hiding and confronted censorship, harassment, internet blocks, beatings, interrogations, threats, and injuries at the hands of the military; and
(3)multiple independent media outlets had to cease operations or close altogether or had their licenses revoked by the military; Whereas Cuba remains a highly restricted environment for independent media, marked by internet restrictions and constant harassment of journalists and news outlets, including—
(1)independent journalist Yoel Suarez, who was summoned to a police station in March 2021 for the second time in 2 months as a result of his work; (2)Iliana Hernandez, who was charged with illegally possessing journalistic equipment in January 2020;
(3)Luz Escobar, a journalist who was repeatedly barred by security forces from leaving her home; (4)an official notice from the Cuban Ministry of Labor and Social Security in February reiterating the longstanding government policy that bars independent journalists activities and the independent publishing of edition of newspapers, tabloids and magazines in any format; and
(5)a March 2020 raid on the office of the Instituto Cubano por la Libertad de Expression y Prensa (ICLEP) publication Paginas Villarenas, during which Cuban Government authorities confiscated equipment and detained multiple journalists; Whereas Egypt’s restrictions on the media have accelerated under President Abdel Fattah el-Sisi since 2013, with at least 27 journalists imprisoned during 2020, including—
(1)Esraa Abdelfattah, who has attempted multiple hunger strikes to protest her torture and mistreatment while detained; (2)Shimaa Samy, who was detained on charges of joining a terrorist organization, spreading false news, and misusing social media for his work;
(3)Hisham Abdel Aziz, an Al Jazeera journalist on the verge of losing his eyesight following untreated glaucoma while in prison; and (4)Mahmoud Abou Zeid, who was released after 5 years in prison, but remains subject to a 5-year probation term that requires him to spend the hours of 6:00 p.m. through 6:00 a.m. at a police station every night;
Whereas assaults on press freedom in El Salvador imperil its fragile democracy and include both verbal attacks on journalists by political leaders and use of state power to intimidate independent media, such as— (1)the ongoing criminal investigation against outlet El Faro, which was launched after it reported damaging information about the administration; and 
(2)the online attacks and threats to journalists from the outlet Revista Factum, which has been banned from press conferences at the presidential residence; Whereas, according to Reporters Without Borders and Freedom House, Indian authorities have recently imposed internet and communication blackouts, detained and charged journalists covering political demonstrations, and called for the temporary blockage of journalists and media accounts on Twitter;
Whereas Iran remains a hostile environment for the press, where media workers are subjected to summons, arrests, and unjust sentences, including— (1)investigative journalist Ruhollah Zam, who was executed on December 4, 2020, after being disappeared in October 2019 and charged with corruption on earth for his reporting;
(2)freelance journalist Fariborz Kalantari, who was sentenced on February 7, 2021, to 7 years in prison and 74 lashes for using his telegram channel to circulate articles about corruption charges brought against the ex-Vice President’s brother; and (3)editor of weekly Agrin Rozh, Mahmoud Mahmoudi, who was arrested by agents of the Ministry of Intelligence in Sanandaj after issuing an open letter calling for the release of detained Kurdish activists;
Whereas Reporters Without Borders reported that Mexico was the world’s deadliest country for journalists outside of a war zone in 2020, where reporters covering stories on political corruption and organized crime are frequently assaulted and murdered, including— (1)Ruben Pat, a local news website editor who was gunned down on the street after requesting urgent protection when one of his reporters, Jose Guadalupe Chan Dzib, was murdered; and
(2)Mario Leonel Gomez Sanchez, a journalist who was murdered in the southern state of Chiapas after covering cases of increased violence and alleged corruption implicating municipal officials; Whereas, on March 1, 2021, the Day of the Journalist in Nicaragua, 470 journalists from around the world signed a letter denouncing years of persecution of journalists in Nicaragua, which has included news outlets forced to close and individual journalists being threatened, harassed, sued, surveilled, jailed, and forced into exile, including—
(1)Miguel Ángel Gahona, who was shot in April 2018 while filming riots; and (2)Miguel Mora, Director of 100% Noticias, and journalist Lucia Pineda, who were arrested in April 2018 and subsequently tortured;
Whereas Honduras remains one of the Western Hemisphere’s deadliest countries for journalists, where those working for opposition media or who are outspoken critics of the government are subjected to harassment, intimidation, and death threats by the country’s security forces and its affiliates, including— (1)freelance journalist Luís Alonzo Almendares, who was killed by 2 unidentified individuals in Co­ma­ya­gua in September 2020; and
(2)radio journalist Pedro Arcángel Canelas, who was shot and killed in the rural department of Olancho in December 2020; Whereas media workers face heightened dangers in Russia, where more than 210 rights infractions took place during protests following the arrest of opposition leader Alexander Navalny in January and February 2021, and wide-spread harassment, censorship, and state-driven retaliation are commonplace, including in the cases of—
(1)Sergei Smirnov, who was sentenced to 25 days in jail after sharing a joke on Twitter that called for rallies in support of Navalny; (2)Dmitry Nikitin, who was detained while covering a protest;
(3)Elena Kostyuchenko, a journalist detained after covering a protest in Sochi; (4)Ivan Kleimenov, a freelance photographer who was severely beaten by police with a stun gun while covering a protest, and consequently sentenced to 10 days in jail;
(5)Ivan Safronov, a former investigative journalist arrested in July 2020 on politically motivated charges of treason; and (6)Svetlana Prokopieva, a correspondent for Radio Free Europe/Radio Liberty and Echo of Moscow, who was found guilty of inciting terrorism and fined 500,000 rubles after reporting on the suicide of a 17-year-old inside a Federal Security Service building;
Whereas in the Ukrainian territory of Crimea, Ukrainian journalists and bloggers have repeatedly been threatened, arrested, and tortured for resisting Russian occupation, such as the detention of Crimean journalist Vladyslav Yesipenko and Crimean Tatar journalists Osman Arifmemetov, Rustem Sheikhaliev, and Remzi Bekirov; Whereas the Office of the Director of National Intelligence has concluded that the murder of Washington Post journalist and American resident Jamal Khashoggi in Istanbul in 2018 was approved by Saudi Crown Prince Mohamed bin Salman;
Whereas the Kingdom of Saudi Arabia maintains an especially hostile environment towards journalists through systematic and arbitrary arrests, torture and inhumane or degrading treatment, lengthy pre-trial detentions, political persecution, and conditional release restrictions, which inhibit reporters and columnists from traveling or returning to their professional work post-detention, including— (1)Maha Al-Rafidi Al-Qahtani, a journalist and writer arrested in September 2019, held in solitary confinement, and physically abused while in prison;
(2)Redha Al-Boori, a writer and journalist detained for almost 2 years in an unknown location; (3)Khadija Al-Harbi, a Saudi feminist writer and online commentator arrested alongside her husband, journalist and blogger Thumar Al-Marzouqi, while in the late stages of pregnancy; and
(4)Saleh Al-Shehi, a noted anti-corruption columnist sentenced to 5 years in prison in 2018 for insulting the royal court, who died 3 weeks after his release from prison; Whereas the battle for a free press continues to be fought in Southeast Asia, where–
(1)Bangladeshi journalists have repeatedly been arrested and charged under the Digital Security Act, some of whom have been subjected to torture and one of whom died in custody; (2)Steven Gan, the Editor-in-Chief of the news organization Malaysiakini, was interrogated after readers left comments criticizing Malaysia’s judiciary on a Mayalysiakini article reporting on a court’s lifting of a coronavirus lockdown;
(3)Filipino-American journalist Maria Ressa has been targeted by the Filipino Government’s aggressive campaign against independent media after her reporting on President Duterte’s war on drugs; (4)Thum Ping Tjin, founder and director of New Naratif, a democracy-focused media organization, was detained by Singaporean police after being accused of publishing unauthorized and illegal paid advertisements on Facebook during the July election campaign; and
(5)Vietnamese journalists Pham Chi Dung, Nguyen Tuong Thuy, and Le Huu Minh Tuan were each sentenced to more than 10 years in prison; Whereas press freedom continues to face challenges in sub-Saharan Africa, including in—
(1)Ethiopia, where journalist Lucy Kassa was questioned by unidentified men on her reporting of the Government of Ethiopia’s armed conflict with the Tigray People’s Liberation Front and whose house was ransacked; (2)Cameroon, where journalist Samuel Wazizi was arrested for his reporting and held incommunicado for nearly one year before the government announced that he had died in custody;
(3)Ghana, where Manasseh Azure Awuni received death threats as a result of his reporting on the Ghanaian election; (4)Nigeria, where the press faces a climate of permanent violence and journalists, including Omoyele Sowore, have been spied on, attacked, arbitrarily arrested, or even killed;
(5)South Sudan, where reporter Bullen Alexander was detained without cause for 4 days while covering the University of Juba’s student protests and Christopher Allen was killed with impunity and without investigation while reporting on the civil war; and (6)Zimbabwe, where journalist and filmmaker Hopewell Chin’ono was abducted from his home and sentenced 45 days with an iron leg chain for his live-streaming of protests and investigative reporting;
Whereas the Turkish Journalists’ Association reported that— (1)in 2020—
(A)1 out of every 4 Turkish journalists was subjected to physical violence; (B)1 out of every 2 Turkish journalists were threatened; and
(C)1 out of every 5 Turkish journalists faced trial (often on fabricated terrorism charges); and (2)Turkey is maintaining its standing as—
(A)1 of the world’s most oppressive environments for press freedom; and (B)1 of the world’s leading jailers of journalists;
Whereas the Government of Venezuela continues to target independent media outlets, attacking freedom of expression and severely limiting Venezuelan access to accurate information with at least 7 different media outlets targeted in 2021, including an incident in January 2021 where government officials entered the studio of the independent news station Venezolanos por la Información in Caracas without a warrant, seized their work equipment, and threatened the journalists with arrest if they continued to report; Whereas, under the auspices of the United States Agency for Global Media, the United States Government provides financial assistance to several editorially independent media outlets, including Voice of America, Radio Free Europe/Radio Liberty, Radio Free Asia, the Office of Cuba Broadcasting, and the Middle East Broadcast Networks—
(1)which report and broadcast news, information, and analysis in critical regions around the world; and (2)whose journalists regularly face harassment, fines, and imprisonment for their work; and
Whereas the freedom of the press— (1)is a key component of democratic governance, activism in civil society, and socioeconomic development; and
(2)enhances public accountability, transparency, and participation in civil society and democratic governance: Now, therefore, be it  That the Senate—
(1)declares that a free press— (A)is a central component of free societies, democratic governance, and contributes to an informed civil society, and government accountability;
(B)helps expose corruption, and enhances public accountability and transparency of governments at all levels; and (C)disseminates information essential to improving public health and safety;
(2)expresses concerns about threats to press freedom and freedom of expression around the world; (3)recognizes and commends journalism’s role in providing trusted, accurate, and timely information and in holding governments and leaders accountable to citizens;
(4)is dismayed that, under cover of the COVID–19 pandemic, many governments have restricted the work of journalists reporting on the public health crisis and on peaceful protests on a variety of issues; (5)pays tribute to journalists who made tremendous sacrifices, including the loss of their lives, in the pursuit of truth and justice;
(6)condemns all actions around the world that suppress freedom of the press; (7)calls for the unconditional and immediate release of all imprisoned journalists;
(8)reaffirms the centrality of freedom of the press to efforts of the United States Government to support democracy, mitigate conflict, and promote good governance domestically and around the world; and (9)calls on the President and the Secretary of State—
(A)to preserve and build upon the leadership of the United States on issues relating to freedom of the press, on the basis of the protections afforded the American people under the First Amendment to the Constitution of the United States; (B)to transparently investigate and bring to justice the perpetrators of attacks against journalists; and
(C)to promote the respect and protection of freedom of the press around the world.   